Citation Nr: 1227941	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.  

3.  Entitlement to service connection for hypertension 

4.  Entitlement to service connection for renal failure with frequent urination (renal disease) to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to September 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection for right and left knee disability as well as for hypertension and renal disease.  In support, he maintains that he has had each of these conditions since service and has provided competent lay statements reflecting a continuity of symptomatology that corroborates his account.  In this regard, the Board observes that in lay statements the Veteran, his spouse and his mother report that the Veteran has had problems with his legs (presumably his knees), hypertension and headaches since service (presumably the headaches are being reported as a manifestation of his hypertension.  

The evidence shows that the Veteran is currently diagnosed as having right and left knee disability, hypertension and renal disability.  In light of the competent lay accounts regarding the onset and chronicity of these conditions, and given that to date he has not been afforded VA examinations to address the etiology and/or onset of these disorders, the Board finds that this case must be remanded because VA examinations are necessary to adjudicate this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disabilities of both knees, hypertension and renal disease that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any outstanding pertinent VA treatment records should be added to the claims file

2.  Notify the Veteran that he may submit additional lay statements from himself and other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service right knee, left knee, hypertension and renal symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed right and left knee disabilities.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current knee disabilities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on the examination and review of the record, the examiner is requested to answer the following:

(a)  Is it at least as likely as not that the diagnosed knee disability is related to or had its onset in service.  

(b)  Is it at least as likely as not that knee arthritis developed within one year of his discharge from active duty in September 1985, i.e., by September 1986.

(c)  In offering opinions, the examiner must acknowledge and discuss the Veteran's competent lay report as to the onset and chronicity of right and left knee symptoms, which is corroborated by other lay accounts. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed hypertension and any renal disease.  The examiner should comment on the presence of hypertension and of any current renal disease.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on the examination and review of the record, the examiner is requested to answer the following:  

(a)  Is it at least as likely as not that the diagnosed hypertension or renal disease is related to or had its onset in service.

(b)  Is it at least as likely that the any cardiovascular or renal disease developed within one year of his discharge from active duty in September 1985, i.e., by September 1986.

(c)  Is the renal disease proximately due to, the result of, or aggravated by the hypertension.

(d)  In offering opinions, the examiner must acknowledge discuss the Veteran's competent lay report as to the onset and chronicity of hypertension and renal symptoms, which is corroborated by other lay accounts. 

4.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

